Citation Nr: 0832251	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  01-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the right foot with 
multiple calluses and hammer toe deformities.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the left foot with 
multiple calluses and hammer toe deformities.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right wrist.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for chronic muscle contraction headaches.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint and disc disease of the 
cervical spine, prior to June 6, 2001.  

6.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint and disc disease of the 
cervical spine, from June 6, 2001.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1978 to August 1999 
and from June 2002 to April 2004.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 decision by the RO 
which, in part, granted service connection for arthritis of 
the feet, cervical spine, and right wrist; rated 10 percent 
disabling, and chronic muscle contraction headaches and 
hammertoe deformity of the left second toe, each rated 
noncompensably disabling.  By rating action in September 
2002, the RO assigned separate 10 percent evaluations for 
arthritis of the right wrist and herniated disc at C5-6 and 
C6-7, and a separate noncompensable evaluation for arthritis 
of the feet; all effective from the date of veteran's 
original claim.  The Board remanded the issues currently on 
appeal for additional development in December 2004.  

By rating action in October 2005, the RO, in part, assigned 
increased ratings to 20 percent for the cervical spine 
disability, to 10 percent for chronic headaches, and for the 
right and left foot disabilities, each effective from June 6, 
2001; terminated effective June 10, 2002 due to the veteran's 
return to active service, and reinstated effective from April 
15, 2004.  The Board remanded the appeal in June 2006, to 
comply with the veteran's request for a hearing.  The veteran 
subsequently cancelled a Travel Board hearing scheduled in 
March 2008, and requested that his appeal be forwarded to the 
Board for adjudication.  

The issues of increased ratings for the veteran's bilateral 
foot and right wrist disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, there is no 
objective evidence of characteristic prostrating headaches 
occurring on average of once a month.  

4.  Prior to June 6, 2001, the veteran's cervical spine 
disability was manifested by pain and limitation of motion; 
additional functional limitation due to pain or during flare-
ups to the degree contemplated by the criteria for the next a 
higher evaluation was not demonstrated.  

5.  From June 6, 2001, the veteran's cervical spine 
disability is manifested by pain and limitation of motion; 
additional functional limitation due to pain or during flare-
ups sufficient to warrant a higher evaluation than 20 percent 
has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for chronic muscle contraction headaches are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.124a, Part 4, Diagnostic Code 8100 (2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint and disc disease of the cervical 
spine, prior to June 6, 2001, are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Code 5242 (2007).  

3.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint and disc disease of the cervical 
spine, from June 6, 2001, are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Code 5242 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, a letter dated in December 2004, was sent by VA 
to the veteran in accordance with the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claims were readjudicated, and a supplemental statement 
of the case (SSOC) was promulgated in November 2005.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims, what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that his disabilities had worsened, of what evidence 
was necessary for higher evaluations, and why the current 
evidence was insufficient to award the benefits sought.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA during the pendency of the appeal and was scheduled for a 
hearing at the RO before a member of the Board in March 2008, 
but cancelled his appointment and indicated that he wanted 
his claim to be forwarded to the Board for adjudication.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

The Board notes further, that this appeal arises from 
disagreement with the initial evaluations following the grant 
of service connection for the various disabilities at issue.  
With regard to the initial rating claims, the Board is aware 
of the recent decision of the United States Court of Appeals 
for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  However, the pertinent case law 
reflects that once service connection is granted, the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Further, to the extent that the provisions of Vazquez are 
held to be applicable to the current claims, the Board notes 
that the veteran was notified by VA to submit evidence which 
showed that his disabilities had worsened.  On VA examination 
to determine the current severity of his disabilities, the 
veteran described the affect that his disabilities had on his 
employment and daily activities.  Thus, to the extent that 
the VCAA notice in this case is deemed to be deficient under 
Vazquez-Flores, based on the communications sent to the 
veteran and his representative over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit in this case.  Based on his contentions as 
well as the communications provided to him by VA, it is 
reasonable to expect that the veteran understands what is 
needed to prevail.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).  
Accordingly, the Board finds that the veteran is not 
prejudiced by moving forward with a decision on the merits at 
this time, and that VA has complied with the procedural 
requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. 
§ 3.103(b), as well as the holdings in Dingess/Hartman, 19 
Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, supra (finding that even though the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and the error 
was harmless).  Additionally, there has been no prejudice to 
the veteran in the essential fairness of the adjudication.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  



Increased Ratings-In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Headache Disorder

As an initial matter, it should be noted that service 
connection for the disabilities at issue on appeal were 
established by rating action in June 2000 based on an 
original claim received in January 1999.  The veteran was 
subsequently recalled to active duty in June 2001, and was 
discharged from service in April 2004.  In assessing the 
severity of the disabilities on appeal for purposes of 
determining the appropriate evaluations assigned, the Board 
must consider the pertinent findings prior to the veteran's 
recall to active service and subsequent to his discharge from 
service in 2004.  

When examined by VA in December 1999, the veteran reported 
that he had constant headaches on a daily basis, 24 hours a 
day, seven days a week and rated them as a 10 on a scale of 
1/10.  He said that medication reduced his pain but did not 
relieve it completely, and that he was able to work and work 
through the pain but had to take frequent breaks.  The 
veteran reported that worked 40 hours a week for a 
telecommunications company for seven months.  (See VA General 
examination report).  Examination of the cranial nerves was 
grossly intact without any focal neurologic deficits.  The 
diagnosis was chronic muscle contraction headaches.  

On VA neurological examination in June 2001, the veteran 
reported that his headaches were the same as they had been 
for the past four years and consisted of pain primarily on 
the right temple area.  The diagnosis was unchanged.  

However, at the time of his service enlistment examination in 
May 2002, the veteran specifically denied any history of 
severe or frequent headaches.  Furthermore, his service 
medical records were completely silent for any complaints, 
treatment, or pertinent abnormalities referable to any 
headache problems.  

On VA examination in April 2005, the veteran reported 
constant right sided temporal headaches throughout his entire 
waking hours.  They were not characterized by flare-ups or 
periods of prostration, and he denied any associated nausea 
or vomiting.  The veteran described his headaches as a two to 
five on a scale of 1/10, and said they were somewhat 
controlled to a level of two with medication.  On 
examination, cranial nerves II through XII were grossly 
intact with no obvious dysfunction.  The diagnoses included 
muscle contraction/tension headaches on a constant basis.  

The veteran is currently assigned a 10 percent evaluation for 
his headache disorder under DC 8100 for migraine headaches, 
which provides for a 50 percent rating with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability; 30 percent with 
characteristic prostrating attacks occurring on average of 
once a month over the last several months; 10 percent with 
characteristic prostrating attacks averaging one in two 
months over the last several months, and a noncompensable 
evaluation with less frequent attacks.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).  

In this case, the veteran does not claim nor does the 
evidence show any prostrating attacks associated with his 
headache disorder at any time during the pendency of this 
appeal.  While the veteran reports chronic headaches on a 
daily basis, they are apparently well controlled with 
medication and do not have any material affect on his 
employment or his daily activities.  In absence of any 
objective evidence demonstrating prostrating attacks 
averaging once a month over the last several months or 
symptoms which impact negatively on economic adaptability, 
the Board finds no basis for the assignment of an evaluation 
in excess of 10 percent.  



Cervical Spine Disability

Initially, the Board notes that during the course of the 
veteran's appeal, the regulations pertaining to rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's spine 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the veteran.  
VAOPGCPREC 7-2003.  The RO considered the old and the revised 
regulations and determined that the old rating criteria were 
more advantageous to the veteran.  

Prior to September 26, 2003, Diagnostic Code (DC) 5293 
(intervertebral disc syndrome), provided for a 60 percent 
evaluation for pronounced, persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent evaluation was 
assigned for severe, recurring attacks with intermittent 
relief.  A 20 percent rating was assigned for moderate 
symptoms with recurring attacks.  A 10 percent evaluation was 
assigned for mild symptoms.  38 C.F.R. § 4.71a, DC 5293 
(effective prior to September 23, 2002).  

Other potentially applicable rating codes included DCs 5285 
(residuals of vertebra fracture), 5287 (ankylosis), and 5290 
(limitation of motion of the cervical spine).  Under DC 5290, 
a 10 percent evaluation was assigned for slight limitation of 
motion; 20 percent for moderate limitation of motion, and 30 
percent for severe limitation of motion.  38 C.F.R. § 4.71a, 
DC 5290 (effective prior to September 26, 2003).  

The Board notes that the Rating Schedule was not revised with 
respect to those provisions governing arthritis such as 
Diagnostic Code 5010 and 5003.  According to Diagnostic Code 
5010, arthritis due to trauma that is substantiated by x-ray 
findings will be rated as degenerative arthritis under 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a 
(2007).  Under this Code, degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  Id. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8510, addresses 
the upper radicular group (5th and 6th cervicals), pertaining 
to the shoulders and elbows; DC 8511 addresses the middle 
radicular group pertaining to movement of the arms, elbows, 
and wrists; DC 8512 addresses the lower radicular group which 
controls use of hands and fingers.  Under all three 
diagnostic codes, incomplete paralysis is rated 20 percent 
when mild, 40 percent when moderate, and 50 percent when 
severe.  A 70 percent rating is warranted for complete 
paralysis under all three radicular groups.  Complete 
paralysis under DC 8510 is defined as all shoulder and elbow 
movement lost or severely affected, hand and wrist movements 
not affected.  Under DC 8511, complete paralysis contemplates 
adduction, abduction, and rotation of the arm, flexion of the 
elbow, and extension of the wrist is lost or severely 
affected.  Complete paralysis of the lower radicular group 
(DC 8512) contemplates all intrinsic muscles of the hand, and 
some or all of flexors of the wrist and fingers are paralyzed 
(substantial loss of use of hand).  38 C.F.R. § 4.124a; DCs 
8510, 8511, 8512, respectively, (2007).  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2007).  

Under the General Rating Formula, a 20 percent rating is 
warranted, in pertinent part, when forward flexion of the 
cervical spine is greater than 15 degrees, but not greater 
than 30 degrees, or the combined range of motion of the 
cervical spine is not greater than 170 degrees; or there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
requires forward flexion of the cervical spine to 15 degrees 
or less; or with favorable ankylosis of the entire cervical 
spine; a 40 percent rating is warranted if the medical 
evidence shows unfavorable ankylosis of the entire cervical 
spine.  A 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine.  These ratings are 
warranted if the above-mentioned manifestations are present, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, effective September 
26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees; extension is zero to 45 degrees; left and right 
lateral flexion are zero to 45 degrees; and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of the spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Note (1) provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
(38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective 
September 26, 2003).  

In this case, the RO, by rating action dated September 5, 
2002, assigned a 10 percent evaluation for herniated disc at 
C5-6 and C6-7 (previously rated as arthritis of the cervical 
spine) under the old rating criteria for Diagnostic Code (DC) 
5293; effective from September 1, 1999, the day following the 
veteran's discharge from service.  38 C.F.R. § 3.400(b)(2).  
The veteran disagreed with the rating assigned giving rise to 
this appeal.  However, because the veteran was recalled to 
active service in June 2002, no further action was taken on 
his appeal until he was discharged from service in April 
2004.  By rating action in October 2005, the RO assigned an 
increased rating to 20 percent for the cervical spine 
disability under DC 5293; effective from June 6, 2001, the 
date of VA examination.  38 C.F.R. § 3.400(o).  

Thus, the issue before the Board is whether the veteran is 
entitled to an evaluation in excess of 10 percent prior to 
June 6, 2001, and to an evaluation in excess of 20 percent 
from June 6, 2001.  As indicated above, however; the veteran 
is not entitled to consideration of the revised rating 
criteria prior to the effective date of the regulatory 
change.  Therefore, with respect to an increased rating prior 
to June 2001, only the old rating criteria may be considered.  

Prior to June 2001.  

The medical evidence prior to June 2001, included a December 
1999 VA examination report and numerous outpatient notes 
showing treatment for various maladies, including neck 
problems.  When examined by VA in December 1999, the veteran 
complained of constant neck pain, which he described as a ten 
on a scale of 1/10, weakness, stiffness, fatigability, and 
lack of endurance.  The examiner noted that his neck pain was 
constant and there were no specific episodes of flare-ups.  
The veteran had normal range of motion in all modalities with 
pain.  Forward flexion was to 45 degrees, extension to 55 
degrees, rotation to 70 degrees, and lateral bending was to 
40 degrees.  There was a palpable muscle spasm in the 
paraspinal cervical area, and x-ray studies revealed 
degenerative changes throughout the cervical spine.  The 
diagnoses included degenerative arthritis and chronic 
cervical pain secondary to muscle spasm.  

The VA outpatient notes showed periodic treatment for neck 
pain, but no significant change in the range of motion of the 
cervical spine or any additional findings or impairment.  An 
MRI study in October 2000 revealed degenerative disc disease 
at C5-6 and C6-7 with accompanying spondylosis and 
degenerative arthritis of the Luschka and facet joints.  When 
seen in December 2000, the veteran reported that he worked 40 
hours a week plus overtime for a telecommunications company, 
and said that he worked a significant amount of time on his 
computer at home.  The veteran also reported that he lifted 
weights for exercise and did routine chores around the house.  
Except for some reduction in lateral side bending, the 
veteran had full range of motion of the cervical spine with 
some tenderness in the mid-cervical paraspinals.  There was 
no muscle atrophy, weakness, limitation of motion or 
neurological deficits in the upper extremities.  The veteran 
also denied any neurogenic bowel or bladder symptoms.  

The veteran's complaints and the clinical and diagnostic 
findings prior to June 2001 were essentially the same and did 
not reflect more than mild limitation of motion or mild 
symptoms of intervertebral disc syndrome.  While the veteran 
complained of constant pain, he had essentially full range of 
motion of the cervical spine.  The objective findings did not 
show any significant change in actual impairment or any 
evidence of muscle wasting, atrophy, or loss of strength.  
The veteran did not report any time lost at work due to his 
cervical spine disability and, in fact, reported that he 
worked overtime, did household chores, and lifted weights for 
exercise.  "A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Although the veteran complained of 
weakness, fatigability, and lack of endurance, the medical 
evidence prior to June 2001, did not demonstrate more than 
mild actual or functional limitation of motion of the 
cervical spine.  Thus, an evaluation in excess of 10 percent 
prior to June 6, 2001, is not warranted under the old rating 
criteria or based on functional loss.  DCs 5290 and 5293.  
See also 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  In this case, the 
veteran retained significant motion of the spine, and there 
is no claim or evidence of vertebra fracture of the cervical 
spine.  Therefore, DCs 5287 and 5285, respectively, are not 
applicable to the facts in this case.  

From June 2001.  

When examined by VA in June 2001, the veteran reported that 
his symptoms had worsened slightly over the previous six 
months, and that he was receiving physical and occupational 
therapy.  On examination, backward extension was to 30 
degrees, forward and lateral flexion was to 20 degrees, and 
rotation was to 40 degrees.  The report did not include any 
additional complaints or findings.  

As indicated above, the veteran was recalled to active 
service in June 2002.  At the time of his enlistment 
examination, the veteran reported a history of arthritis of 
the cervical spine, but did not report any neck or cervical 
spine problems.  While the service medical records showed 
that the veteran's prescription for neck/back pain was 
refilled on at least two occasions, he was not restricted to 
light duty for any neck or cervical spine problems and 
participated in physical activities, including playing 
basketball.  An outpatient note in March 2003, showed full 
range of motion of the cervical spine and upper extremities 
with normal strength and no neurological deficits.  When seen 
in October 2003, the veteran reported increased neck pain, 
which he described as 5/10, and upper extremity paresthesias.  
The report did not include any clinical findings and 
indicated only that there was minimal limitation.  The 
service medical records included a private evaluation report, 
dated in November 2003, which noted pain on rotation of the 
veteran's neck, good strength and sensation in the upper 
extremities, and normal bowel and bladder function.  

When examined by VA in April 2005, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  The veteran 
reported increased pain when his head was held in a fixed 
position for any period of time and that it decreased with 
movement or on changing position.  He also reported decreased 
pain with his current medication.  The veteran denied any 
numbness or tingling in his upper extremities, or any 
prescribed bed rest during the past year and said that he 
worked full-time.  Forward flexion and right rotation was to 
20 degrees, extension was to 15 degrees, left rotation was to 
30 degrees, and lateral bending was to 10 degrees, 
bilaterally; all movements were accompanied by pain.  The 
examiner stated that he could not estimate the severity of 
the veteran's pain and indicated that there was no evidence 
of incoordination.  The veteran could actively raise his 
shoulders to 120 degrees before complaining of posterior neck 
pain, and to 180 degrees on passive motion without pain.  
There was no evidence of muscle atrophy in the upper 
extremities and subject grip strength was 2/5, bilaterally.  
Sensation was intact and reflexes were trace in the biceps 
and triceps.  The examiner indicated that there were no 
findings to suggest any neurologic deficit in the upper 
extremities, and that the cervical symptoms were consistent 
with degenerative disc disease at C5-6, but were not 
incapacitating.  

By rating action in October 2005, the RO assigned an 
increased evaluation to 20 percent under the old rating 
criteria for DC 5290, based on moderate limitation of motion 
as demonstrated on the June 6, 2001 VA examination.  

Under the old rating criteria for DCs 5290 and 5293, the 
objective evidence since June 2001, does not show more than 
moderate limitation of motion of the cervical spine or more 
than moderate symptoms of intervertebral disc syndrome.  
Forward flexion on both VA examinations since June 2001 was 
to 20 degrees, which is commensurate with moderate limitation 
of motion under the old regulations for DC 5290.  Thus, an 
evaluation in excess of 20 percent under any of the old 
applicable rating codes is not warranted.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 20 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the veteran does not claim nor does the 
evidence show any incapacitating episodes or any prescribed 
bed rest at anytime during the pendency of this appeal.  The 
veteran retains significant, albeit limited motion of the 
cervical spine, with forward flexion greater than 15 degrees.  
Limitation of forward flexion to less than 30 degrees but 
greater than 15 degrees warrants a 20 percent evaluation 
under the revised General Rating Formula for Diseases and 
Injuries of the Spine.  Thus, the Board finds that the 
evidence does not meet the criteria for an evaluation in 
excess of 20 percent under either the old or the revised 
regulations from June 6, 2001.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's low back disability, under the revised orthopedic 
rating criteria and applicable neurologic rating criteria in 
effect between September 23, 2002, and September 26, 2003, 
and under the revised orthopedic rating criteria and any 
applicable neurologic rating criteria from September 26, 
2003.  

In this regard, other than complaints of paresthesias in the 
upper extremities, the clinical and diagnostic evidence of 
record does not reveal any objective evidence of any 
neurological abnormalities or impairment.  The VA examiner in 
April 2005 noted, specifically, that there was no evidence of 
any neurological deficit in the upper extremities.  The 
orthopedic manifestations of the veteran's cervical spine 
disability involves primarily pain and limitation of motion 
which, as discussed above, is not shown to be more than 
moderate in degree.  A 20 percent evaluation is the 
appropriate rating for moderate limitation of motion of the 
cervical spine under the old rating schedule pursuant to DC 
5290.  Likewise, under the new General Rating Formula for 
Disease and Injuries of the Spine based on total limitation 
of motion, limitation of flexion to less than 30 degrees 
warrants a rating of no more than 20 percent.  As there is no 
clinical or diagnostic evidence of any neurological findings, 
there is no basis to assign a separate rating under any of 
the applicable neurological rating codes.  Thus, 
consideration of separately evaluating and combining the 
neurologic and orthopedic manifestations of the veteran's 
cervical spine disability would not result in a higher rating 
from September 23, 2002, or from September 26, 2003.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

The evidence shows that the veteran has a good strength and 
fair range of motion in his neck, and no demonstrable 
neurological impairment referable to the cervical spine.  
There is no claim or objective evidence of any flare-up of 
symptoms that have impacted negatively on his occupational 
activities.  The veteran is currently employed full-time 
working with computers.  While the veteran reported that 
keeping his head in a fixed position increased his neck pain, 
the examiner indicated that there was no evidence of any 
change in the range of motion with his increased symptoms.  
The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As noted 
above, the medical evidence since June 2001 showed no more 
than moderate limitation of motion, no muscle weakness or 
atrophy, and no neurological impairment.  In light of the 
clinical findings of record, the Board finds that an 
increased evaluation based on additional functional loss due 
to the factors set forth above have not been demonstrated at 
anytime during the pendency of this appeal.  

Under the circumstances, the Board finds that the 10- and 20 
percent evaluations assigned for the veteran's cervical spine 
disability, prior to and from June 6, 2001, respectively, 
accurately depicts the severity of the disability during the 
entire period of his appeal, and there is no basis for the 
assignment of a higher evaluation.  


ORDER

An initial evaluation in excess of 10 percent for chronic 
muscle contraction headaches is denied.  

An evaluation in excess of 10 percent for degenerative joint 
and disc disease of the cervical spine, prior to June 6, 
2001, is denied.  

An evaluation in excess of 20 percent for degenerative joint 
and disc disease of the cervical spine, from June 6, 2001, is 
denied.  




REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished with respect to 
the veteran's bilateral foot and right wrist disabilities, 
prior to further appellate review.  

As pointed out in the December 2004 Remand, VA General 
Counsel opinion VAOPGCPREC 9-98, provides that some foot 
disorders rated under DC 5284 may affect range of motion and, 
therefore, warrant consideration of the provisions of 
38 C.F.R. § 4.40, 4.45. and 4.59.  See also Deluca v. Brown, 
8 Vet. App. 202 (1995).  The Board noted that the VA 
examinations of record did not include any findings or 
opinion with respect to range of motion, including functional 
loss due to pain, weakened movement, excess fatigability, 
incoordination, or pain on movement, and remanded the appeal 
for a comprehensive examination to include findings with 
respect to the above criteria.  

Although the veteran was examined by VA in March 2005, the 
examiner did not provide any findings concerning range of 
motion, or lack thereof, of the veteran's feet.  The examiner 
indicated that while the veteran could not estimate his 
maximum walking distance due to his foot disabilities alone, 
there was no apparent major impact on employment because he 
worked in a sedentary job.  While VA compensation benefits 
are based primarily on the average impairment of earning 
capacity, the fact that the veteran works in a sedentary job 
does not address the question concerning functional 
impairment.  

As to the veteran's right wrist disability, the most recent 
VA examination was conducted more than seven years ago and 
the record contains no contemporaneous medical evidence with 
which to determine the current nature and severity of the 
veteran's right wrist disability.  Therefore, the veteran 
should also be afforded a VA examination which takes into 
account any additional records of prior medical treatment 
after that examination and also obtained via this remand that 
would assist the Board in clarifying the severity of the 
veteran's right wrist.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (holding that VA's duty to assist includes 
the duty to conduct a thorough and contemporaneous 
examination of the veteran).

A remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Since the Board is precluded from 
reaching its own unsubstantiated medical conclusions and is 
instead, bound by the medical evidence of record on these 
matters, further development is required.  See Jones v. 
Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers who treated him for any foot or 
right wrist problems since March 2005.  
After securing the necessary release, the 
RO should attempt to obtain all records 
not already associated with the claims 
file.  If any records identified by the 
veteran cannot be obtained, he should be 
so informed and it should be documented 
in the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his bilateral foot and right 
wrist disabilities.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests should 
be performed and the findings reported in 
detail.  The examiner should provide a 
response to the following:  

I.  Discuss whether the veteran has 
any limitation of motion in either 
foot and right wrist associated with 
his service-connected disabilities.  
If so, the actual and normal ranges 
of motion should be listed for each 
joint.  

II.  Indicate whether the veteran's 
feet and right wrist exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  

III.  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
feet or right wrist are used 
repeatedly over a period of time.  
These determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

IV.  Regarding functional impairment 
of the feet, whether due to pain, 
weakened movement, excess 
fatigability, or incoordination, 
would any identified functional loss 
be commensurate with a moderately 
severe foot injury, or moderately 
severe malunion or nonunion of the 
tarsal or metatarsal bones, or 
amputation of the metatarsal head?  

The examiner should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's disabilities in accordance with 
the specified criteria.  The physician 
should provide a complete rationale and 
basis for all opinions offered.  If the 
physician is unable to make any 
determination, he should so state and 
indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folders.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


